DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment filed on 7/18/22 including claims 1-8, and claim 5 has been amended, claim 9 is added.. Claims 1-4, and 6-8 have been cancelled. Remaining claims are 5 and 9 for consideration.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  on 5/18/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ALANARA et al ( US 
20130046821), henceforth, ‘821 in view of  , henceforth, TAMURA et al ( US 20180084525 ), henceforth, ‘525  and, further, in view of in view of Faccin et al ( US 20110189971 ), henceforth, ‘971.
For claim 5 , ‘821 discloses following limitations:
A network device constituting a core network, the network device comprising: 
wherein the network device is a Mobility Management Entity.
(‘821: [0131], and fig. 8, The thus described apparatus 10 (Network entity 10  )  may represent a (part of a) network entity, i.e. --- CN entity (e.g. MME) or the like.
‘821 does not disclose following limitation, which is disclosed by 
a category receiver that receives, from a user equipment operating as any one of a plurality of categories according to capability, a category of the user equipment; and 
(‘525: [0075] MME 100, --- receives information, , [0089], The MME 100 refers to an information element “UE Radio Capability,” which has been acquired from the UE 300 in S132 and which describes capabilities of the UE 300, and holds information indicating that the UE 300 is classified into Category 0 (this signifies that the UE 300 is an MTC terminal) and that the UE 300 supports the frequency F0 (S133). Herein, the information indicating that the UE 300 is a terminal classified into Category 0 and supporting the frequency F0 is stored in the storage unit 103 of the MME 100 (see FIG. 5). 
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations of ‘525  with those of ‘821 for the advantage of perform paging.
a category transferrer that transfers the category received by the category receiver to another 
network device or a charging systems 
(‘971: , [0168], MME can map the emergency APN (access point name) to an Emergency Category that is provided to the GGSN to enable the GGSN to select the correct PSAP/PEMC to be used for the emergency service.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations of ‘971  with those of ‘821 in view of ‘525 for the advantage of performing paging. 

For claim 9, ‘821 in view of ‘525  and, further, in view of ‘971 discloses all limitations of subject matter, as applied to preceding claim 5. ‘821 in view of ‘525 does not disclose following limitation, which is disclosed by ‘971, as follows:
wherein the category receiver receives the category of the user equipment operating as a restricted category or a normal category.
( ‘971: [0015], [0015] During Tracking Area Update procedures, the target MME ignores any mobility or access restrictions for the wireless device with emergency bearer services where required by local regulation. However, any non-emergency bearer services are deactivated by the target MME when not allowed by the subscription for the target location. Thus, the wireless device will be left in a situation where, though originally having full access when starting the communication with the emergency service, the wireless device is now restricted to only being able to access emergency services.  ). 
It would have been obvious to a person of ordinary skill before the effective date of invention to have applied the invention disclosed in document ‘971 to the invention described in document ‘821 in view of ‘525 and adopt a configuration in which: the UE supports an emergency  categories.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salkintzis (20170245316 ) discloses Apparatuses, methods, and systems are disclosed for 
supporting network slicing. One apparatus includes a processor that receives a data packet to be transmitted via a mobile communication network, identifies an application category associated with the data packet, and requests a network connection corresponding to the identified application category. In some embodiments, requesting a network connection corresponding to the identified application category comprises transmitting a connection setup message indicating the identified application category. In certain embodiments, identifying the application category associated with the data packet comprises applying a category selection policy to the data packet, the category selection policy comprising one or more rules for selecting an application category based on data packet characteristics. In various embodiments, the apparatus includes a transceiver that communicates with the mobile communication network supporting a plurality of application categories.

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but Applicant’s arguments with respect to claim(s) 5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached doing telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO  Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar can be reached on 571-270-7769. The fax phone number for the organization where this 
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/ patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647